      Case 7:20-cv-00513-KMK-PED Document 27 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SAMANTHA TAMARA KENNY PEREZ,

                                Plaintiff,
                                                                 No. 20-CV-513 (KMK)
           v.
                                                               ORDER ADOPTING
 ANDREW SAUL,                                             REPORT & RECOMMENDATION
 Commissioner, Social Security Administration,

                                Defendant.


KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Samantha Tamara Kenny Perez (“Plaintiff”) brings this Action, pursuant

to 42 U.S.C. § 405(g), challenging the decision of the Commissioner of Social Security

(“Commissioner”) denying her application for Supplemental Security Income (“SSI”). (Dkt. No.

1.) 1 On January 24, 2020, the Court referred the matter to the Honorable Magistrate Judge Paul

E. Davison (“Judge Davison”). (Dkt. No. 14.) On July 14, 2020, the Commissioner filed a

Motion for Judgment on the Pleadings to affirm the Commissioner’s decision denying Plaintiff’s

application for SSI. (Dkt. Nos. 19–20.) On November 2, 2020, Judge Davison issued an Order

noting that although Plaintiff’s opposition to the Commissioner’s Motion was due within 60 days

after the Motion, no such opposition had been filed. (Dkt. No. 22.) In recognition of the fact

that Plaintiff is proceeding pro se, Judge Davison granted Plaintiff an additional 30 days—until

December 2, 2020—to file an opposition. (Id.) No such opposition was filed, and, on January

29, 2021, Judge Davison entered the Report & Recommendation (the “R&R”) recommending



       1
          Although Plaintiff initially filed in the United States District Court for the Eastern
District of New York, (see Dkt. No. 1), the case was transferred to this Court pursuant to 28
U.S.C. § 1406(a), (see Dkt. No. 11).
       Case 7:20-cv-00513-KMK-PED Document 27 Filed 03/29/21 Page 2 of 3




that this Court grant the Commissioner’s Motion and enter judgment for the Commissioner.

(Dkt. No. 23.) In the R&R, Judge Davison provided notice that objections to the R&R were due

within 17 days, and that failure to object would preclude later appellate review of any order of

judgment that would be entered. (R&R 42.) On February 18, 2021, Plaintiff filed a letter with

the Court stating that she needed “a delay in court.” (Dkt. No. 24.) By Memo Endorsement

dated February 23, 2021, the Court gave Plaintiff until March 12, 2021 to file any objections.

(Dkt. No. 25.) The Court noted that there would be no further extensions, and instructed Defense

counsel to mail a copy of the Memo Endorsement to Plaintiff. (Id.) Defense counsel mailed the

Memo Endorsement to Plaintiff on February 24, 2021. (Dkt. No. 26.) Plaintiff failed to file any

objections by the March 12, 2021 deadline, and, on March 17, 2021, Defense counsel informed

the Court that it had “not received anything from [Plaintiff] or otherwise been in contact with

her.” (Id.)

        Because no objections have been filed, the Court “may adopt the report if there is no

clear error on the face of the record.” Edwards v. Horn, No. 10-CV-6194, 2012 WL 1592196, at

*1 (S.D.N.Y. May 4, 2012) (citations omitted); see also Osborn v. Montgomery, No. 15-CV-

9730, 2018 WL 2059842, at *1 (S.D.N.Y. May 1, 2018) (same), appeal dismissed, 2019 WL

2369924 (2d Cir. Jan. 16, 2019). Having reviewed the R&R for clear error and finding none, the

Court adopts the R&R in its entirety.

        Accordingly, it is hereby

        ORDERED that the Report & Recommendation, dated January 29, 2021, is adopted in its

entirety.

        ORDERED that the Defendant’s Motion for Judgment on the Pleadings is granted.




                                                 2
      Case 7:20-cv-00513-KMK-PED Document 27 Filed 03/29/21 Page 3 of 3




       ORDERED that the Clerk of Court is respectfully directed to terminate the pending

Motion, (Dkt. No. 19), and close this case.

       ORDERED that the Clerk of the Court is respectfully directed to mail a copy of this

Order to Plaintiff at the address on the docket.

SO ORDERED.

DATED:         March 29, 2021
               White Plains, New York
                                                       ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
